DETALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/11/2019. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement filed 08/05/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  This objection specifically refers to the Non-Patent Literature document titled “Bullet Real-Time Physics Simulation”. It has not been placed in the application file, because the provided URL and title do not provide the address of the referenced document rather, it provides the address of an index with the referenced title. The information referred to therein has not been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-16, & 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulman Et Al (“Finding Locally Optimal, Collision-Free Trajectories with Sequential Convex Optimization”, Robotics: Science and Systems IX, 23 June 2013 (2013-06-23), XP055442681).
Regarding claim 1:
Schulman discloses “A method of planning actions to be performed by a robotic agent interacting with an environment to accomplish an objective, the method comprising:” (See Schulman Fig. 1 & Abstract “We present a novel approach for incorporating collision avoidance into trajectory optimization as a method of solving robotic motion planning problems.”).
Schulman discloses “determining an optimized trajectory of state - action pairs for accomplishing the objective, the state in each state - action pair being a state encountered by the robotic agent during interaction with the environment and the action in the state - action pair being an action to be performed by the robotic agent when the environment is in the state,” (See Schulman Fig. 3 & Abstract “At the core of our approach are (i) A sequential convex optimization procedure, which penalizes collisions with a hinge loss and increases the penalty coefficients in an outer loop as necessary.” & Page 2, Section 2 “Optimizing over trajectories is one of the fundamental ideas of optimal control, especially the direct methods, which solve for a sequence of states and controls”).
Schulman discloses “and the determining comprising: maintaining a current optimized trajectory and a current trust region radius;
  Schulman discloses “optimizing a localized objective within the current trust region radius of the current optimized trajectory to determine a candidate updated optimized trajectory;” (See Schulman P. 3 Algorithm 1 Lines 3-5 & PP. 2-3 Sec. 3 “Sequential convex optimization solves a non-convex optimization problem by repeatedly constructing a convex subproblem—an approximation to the problem around the current iterate x. The subproblem is used to generate a step x that makes progress on the original problem. Two key ingredients of a sequential convex optimization algorithm are as follows: (1) a method for constraining the step to be small, so the solution vector remains within the region where the approximations are valid; (2) a strategy for turning the infeasible constraints into penalties, but eventually ensuring that all of the constraint violations are driven to zero. For (1), we use a trust region (a box constraint around the current iterate).”).
Schulman discloses “determining whether the candidate updated optimized trajectory improves over the current optimized trajectory;” (See Schulman P. 3 Algorithm 1 Line 6, & P.3 Sec. 3 “if the true improvement (TrueImprove) to the non-convex merit functions (objective plus constraint penalty) is a sufficiently large fraction of the improvement to our convex approximations (ModelImprove), then the step is accepted.”).
Schulman discloses “and in response to determining that the candidate updated optimized trajectory improves over the current optimized trajectory, updating the current optimized trajectory to the candidate updated optimized trajectory and updating the current trust region radius.” (See Schulman P. 3 Algorithm 1 Lines 7-8).
Regarding claim 2:
Schulman discloses “The method of claim 1, wherein updating the current optimized trajectory to the candidate updated optimized trajectory and updating the current trust region radius comprises: increasing the current trust radius.” (See Schulman P. 3 Algorithm 1 Line 7).
Regarding claim 3:
Schulman discloses “The method of claim 1, further comprising: in response to determining that the candidate updated optimized trajectory does not improve over the current optimized trajectory, updating the current trust region radius without updating the current optimized trajectory.” (See Schulman P. 3 Algorithm 1 Lines 7-10).
Regarding claim 4:
 Schulman discloses “The method of claim 3, wherein updating the current trust region radius without updating the current optimized trajectory comprises: shrinking the current trust radius.” (See Schulman P. 3 Algorithm 1 Line 10).
Regarding claim 6:
Schulman discloses “The method of claim 1, wherein the objective is expressed as a cost function to be minimized by the optimized trajectory, and wherein the method further comprises:” (See Schulman P. 2 Equation 5, & P. 2 Sec. 3 “Robotic motion planning problems can be formulated as non-convex optimization problems, i.e., minimize an objective subject to inequality and equality constraints”).
Schulman discloses “convexifying or partially convexifying the cost function around the current optimized trajectory;
Schulman discloses “The method of claim 3, wherein updating the current trust region radius without updating the current optimized trajectory comprises: shrinking the current trust radius.” (See Schulman P. 3 Sec. 3 “Two key ingredients of a sequential convex optimization algorithm are as follows: (1) a method for constraining the step to be small, so the solution vector remains within the region where the approximations are valid;”).
Regarding claim 7:
Schulman discloses “The method of claim 1, wherein the optimized trajectory has constraints associated with the dynamics of the environment” (P. 3 Sec. 3 “In problems with dynamics, the optimization might also include joint torques and contact forces. This paper just considers kinematic problems, but the methods developed can be straightforwardly extended to find collision-free paths in problems with dynamic constraints.”).
Schulman discloses “and wherein the method further comprises: linearizing the dynamics of the environment within a vicinity of the current optimized trajectory;” (See Schulman P. 4 Fig. 3 & P. 4 Sec. 4 “After we linearize the signed distance (described below), this cost can be incorporated into a quadratic program (or linear program) using the trick from Equation 6.”).
Schulman discloses “and wherein optimizing the localized objective within the current trust region radius of the current optimized trajectory comprises: optimizing the localized objective within the current trust region radius of the current optimized trajectory to determine a candidate updated optimized trajectory that satisfies the linearized dynamics.” (See Schulman See Schulman P. 3 Algorithm 1 Lines 2-5 & P. 3 Sec. 
Regarding claim 8:
Schulman discloses “The method of claim 1, wherein the optimized trajectory has additional constraints on navigation of the robotic agent through the environment” (See Schulman P. 2 Sec. 3 “Besides obstacle avoidance, common inequality constraints in motion planning problems include joint limits (which are simply bound constraints on the variables), speed limits (in Cartesian space or joint space), and static stability constraints.”).
Schulman discloses “and wherein the method further comprises: convexifying or partially convexifying the additional constraints around the current optimized trajectory;” (See Schulman P. 3 Algorithm 1 Lines 2-3 & P. 3 Sec. 3 “The next loop (ConvexifyIteration) is where we repeatedly construct a convex approximation to the problem and then optimize it. In particular, we approximate the objective and inequality constraint functions by convex functions that are compatible with a quadratic program (QP) solver,”).
Schulman discloses “and wherein optimizing the localized objective within the current trust region radius of the current optimized trajectory comprises: optimizing the localized objective within the current trust region radius of the current optimized trajectory to determine a candidate updated optimized trajectory that satisfies the convexified or partially convexified additional constraints.
Regarding claim 9:
Schulman discloses “The method of claim 1, further comprising: maintaining a filter of cost satisfaction - constraint satisfaction pairs, each pair comprising a cost satisfaction measure and a constraint satisfaction measure for either (i) the current optimized trajectory or (ii) a previous optimized trajectory,” (Schulman discloses comparing the sum of the candidate cost (objective) and constraint functions, to the sum of the current cost (objective) and constraint functions. See Schulman P. 3 Algorithm 1 Lines 6-14 & P.3 Sec. 3 “if the true improvement (TrueImprove) to the non-convex merit functions (objective plus constraint penalty) is a sufficiently large fraction of the improvement to our convex approximations (ModelImprove), then the step is accepted.” & P. 3 Algorithm 1 Parameters “ftol; xtol: convergence thresholds for merit and x”).
Schulman discloses “and wherein determining whether the candidate updated optimized trajectory improves over the current optimized trajectory comprises: determining a cost satisfaction measure and a constraint satisfaction measure for the candidate updated optimized trajectory;” (See Schulman P. 3 Algorithm 1 Lines 13-16 & P. 3 Algorithm 1 Parameters “ftol; xtol: convergence thresholds for merit and x”).
Schulman discloses “and determining that the candidate updated optimized trajectory improves over the current optimized trajectory when no pair in the filter has both (i) a cost satisfaction measure that is superior to the cost satisfaction measure for the candidate updated optimized trajectory and (ii) a constraint satisfaction measure that is superior to the constraint satisfaction measure for the candidate updated optimized trajectory.” (See Schulman P. 3 Algorithm 1 Lines 6 & 15, & P.3 Sec. 3 “if the true improvement (TrueImprove) to the non-convex merit functions (objective plus 
Regarding claim 10:
Schulman discloses “The method of claim 9, further comprising: in response to determining that the candidate updated optimized trajectory improves over the current optimized trajectory, removing from the filter any pair having both (i) a cost satisfaction measure that is inferior to the cost satisfaction measure for the candidate updated optimized trajectory and (ii) a constraint satisfaction measure that is inferior to the constraint satisfaction measure for the candidate updated optimized trajectory.” (See Schulman P. 3 Algorithm 1 Line 6, & P.3 Sec. 3 “if the true improvement (TrueImprove) to the non-convex merit functions (objective plus constraint penalty) is a sufficiently large fraction of the improvement to our convex approximations (ModelImprove), then the step is accepted.”).
Regarding claim 11:
Schulman discloses “The method of claim 1, further comprising: performing, by the robotic agent, the planned actions to accomplish the objective based upon the optimized trajectory.” (See Schulman Fig. 1 & P.8 Sec. 8B “We performed several real-world experiments involving a mobile robot (PR2) to explore and validate two aspects of our approach: (1) applying it to the “dirty” geometry data that we get from 3D sensors, and (2) seeing if the fullbody trajectories can be executed, in practice. Our end-toend system successfully handled three full-body planning problems:”).
Regarding claim 12:
Schulman discloses “A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one more computers to plan actions to be performed by a robotic agent interacting with an environment to accomplish an objective, the planning comprising:” (See Schulman Fig. 1 & Abstract “We present a novel approach for incorporating collision avoidance into trajectory optimization as a method of solving robotic motion planning problems.”).
Schulman discloses “determining an optimized trajectory of state - action pairs for accomplishing the objective, the state in each state - action pair being a state encountered by the robotic agent during interaction with the environment and the action in the state - action pair being an action to be performed by the robotic agent when the environment is in the state, and the determining comprising:” (See Schulman Fig. 3 & Abstract “At the core of our approach are (i) A sequential convex optimization procedure, which penalizes collisions with a hinge loss and increases the penalty coefficients in an outer loop as necessary.” & Page 2, Section 2 “Optimizing over trajectories is one of the fundamental ideas of optimal control, especially the direct methods, which solve for a sequence of states and controls”).
Schulman discloses “maintaining a current optimized trajectory and a current trust region radius;” (See Schulman P. 3 Algorithm 1, disclosing variables including a solution vector and trust region size, which are maintained during execution of the algorithm.).
  Schulman discloses “optimizing a localized objective within the current trust region radius of the current optimized trajectory to determine a candidate updated optimized trajectory;” (See Schulman P. 3 Algorithm 1 Lines 3-5 & PP. 2-3 Sec. 3 “Sequential convex optimization solves a non-convex optimization problem by repeatedly constructing a convex subproblem—an approximation to the problem 
Schulman discloses “determining whether the candidate updated optimized trajectory improves over the current optimized trajectory;” (See Schulman P. 3 Algorithm 1 Line 6, & P.3 Sec. 3 “if the true improvement (TrueImprove) to the non-convex merit functions (objective plus constraint penalty) is a sufficiently large fraction of the improvement to our convex approximations (ModelImprove), then the step is accepted.”).
Schulman discloses “and in response to determining that the candidate updated optimized trajectory improves over the current optimized trajectory, updating the current optimized trajectory to the candidate updated optimized trajectory and updating the current trust region radius.” (See Schulman P. 3 Algorithm 1 Lines 7-8).
Regarding claim 13:
Schulman discloses “One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one more computers to plan actions to be performed by a robotic agent interacting with an environment to accomplish an objective, the planning comprising:
Schulman discloses “determining an optimized trajectory of state - action pairs for accomplishing the objective, the state in each state - action pair being a state encountered by the robotic agent during interaction with the environment and the action in the state - action pair being an action to be performed by the robotic agent when the environment is in the state, and the determining comprising:” (See Schulman Fig. 3 & Abstract “At the core of our approach are (i) A sequential convex optimization procedure, which penalizes collisions with a hinge loss and increases the penalty coefficients in an outer loop as necessary.” & Page 2, Section 2 “Optimizing over trajectories is one of the fundamental ideas of optimal control, especially the direct methods, which solve for a sequence of states and controls”).
Schulman discloses “maintaining a current optimized trajectory and a current trust region radius;” (See Schulman P. 3 Algorithm 1, disclosing variables including a solution vector and trust region size, which are maintained during execution of the algorithm.).
  Schulman discloses “optimizing a localized objective within the current trust region radius of the current optimized trajectory to determine a candidate updated optimized trajectory;” (See Schulman P. 3 Algorithm 1 Lines 3-5 & PP. 2-3 Sec. 3 “Sequential convex optimization solves a non-convex optimization problem by repeatedly constructing a convex subproblem—an approximation to the problem around the current iterate x. The subproblem is used to generate a step x that makes progress on the original problem. Two key ingredients of a sequential convex optimization algorithm are as follows: (1) a method for constraining the step to be small, so the solution vector remains within the region where the approximations are valid; (2) a strategy for turning the infeasible constraints into penalties, but eventually ensuring 
Schulman discloses “determining whether the candidate updated optimized trajectory improves over the current optimized trajectory;” (See Schulman P. 3 Algorithm 1 Line 6, & P.3 Sec. 3 “if the true improvement (TrueImprove) to the non-convex merit functions (objective plus constraint penalty) is a sufficiently large fraction of the improvement to our convex approximations (ModelImprove), then the step is accepted.”).
Schulman discloses “and in response to determining that the candidate updated optimized trajectory improves over the current optimized trajectory, updating the current optimized trajectory to the candidate updated optimized trajectory and updating the current trust region radius.” (See Schulman P. 3 Algorithm 1 Lines 7-8).
Regarding claim 14: 
Schulman discloses “The system of claim 12, wherein updating the current optimized trajectory to the candidate updated optimized trajectory and updating the current trust region radius comprises: increasing the current trust radius.” (See Schulman P. 3 Algorithm 1 Line 7).
Regarding claim 15:
Schulman discloses “The system of claim 12, wherein the planning further comprises: in response to determining that the candidate updated optimized trajectory does not improve over the current optimized trajectory, updating the current trust region radius without updating the current optimized trajectory.” (See Schulman P. 3 Algorithm 1 Lines 7-10).
Regarding claim 16:
Schulman discloses “The system of claim 15, wherein updating the current trust region radius without updating the current optimized trajectory comprises: shrinking the current trust radius.” (See Schulman P. 3 Algorithm 1 Line 10).
Regarding claim 18:
Schulman discloses “The non-transitory computer storage media of claim 13, wherein updating the current optimized trajectory to the candidate updated optimized trajectory and updating the current trust region radius comprises: increasing the current trust radius.” (See Schulman P. 3 Algorithm 1 Line 7).
Regarding claim 19:
Schulman discloses “The non-transitory computer storage media of claim 13, wherein the planning further comprises: in response to determining that the candidate updated optimized trajectory does not improve over the current optimized trajectory, updating the current trust region radius without updating the current optimized trajectory.” (See Schulman P. 3 Algorithm 1 Lines 7-10).
Regarding claim 20:
Schulman discloses “The non-transitory computer storage media of claim 19, wherein updating the current trust region radius without updating the current optimized trajectory comprises: shrinking the current trust radius.” (See Schulman P. 3 Algorithm 1 Line 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims  5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schulman Et Al (“Finding Locally Optimal, Collision-Free Trajectories with Sequential Convex Optimization”, Robotics: Science and Systems IX, 23 June 2013 (2013-06-23), XP055442681) in view of Boyd et al. (“Distributed optimization and statistical learning via the alternating direction method of multipliers” Foundations and Trends in Mach. Learning, 3:1–122, 2011.)
Regarding claim 5:
Schulman discloses all of the elements of the current invention as stated above except: “The method of claim 1, wherein optimizing the localized objective within the current trust region radius of the current optimized trajectory comprises: optimizing the localized objective using a consensus alternating direction method of multipliers (ADMM) optimization.”
Boyd discloses “The method of claim 1, wherein optimizing the localized objective within the current trust region radius of the current optimized trajectory comprises: optimizing the localized objective using a consensus alternating direction method of multipliers (ADMM) optimization.” (See Boyd Chap. 1, P. 4, Para. 2 “This review discusses the alternating direction method of multipliers (ADMM), a simple but powerful algorithm that is well suited to distributed convex optimization, and in particular to problems arising in applied statistics and machine learning.”)
Schulman and Boyd are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Schulman to incorporate the teachings of Boyd and provide a method for solving the convex optimization problems as disclosed in 
Regarding claim 17:
Schulman discloses all of the elements of the current invention as stated above except: “The system of claim 12, wherein optimizing the localized objective within the current trust region radius of the current optimized trajectory comprises: optimizing the localized objective using a consensus alternating direction method of multipliers (ADMM) optimization.”
Boyd discloses “The system of claim 12, wherein optimizing the localized objective within the current trust region radius of the current optimized trajectory comprises: optimizing the localized objective using a consensus alternating direction method of multipliers (ADMM) optimization.” (See Boyd Chap. 1, P. 4, Para. 2 “This review discusses the alternating direction method of multipliers (ADMM), a simple but powerful algorithm that is well suited to distributed convex optimization, and in particular to problems arising in applied statistics and machine learning.”)
Schulman and Boyd are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Schulman to incorporate the teachings of Boyd and provide a method for solving the convex optimization problems as disclosed in Schulman with the ADMM solver disclosed in Boyd. Doing so provides a solver known in the art that is well suited to execute convex optimization problems.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        




JD